Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 10, 2014                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  149390                                                                                                   Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  KEVIN SMITH,                                                                                                        Justices
            Plaintiff-Appellant,
  v                                                                 SC: 149390
                                                                    COA: 320437
                                                                    Genesee CC: 13-100532-CZ
  CITY OF FLINT,
             Defendant-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the April 28, 2014 order
  of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Court of Appeals for
  consideration as on leave granted. On remand, we DIRECT the Court of Appeals to
  specifically address whether the plaintiff has stated a claim that he suffered
  discrimination regarding his terms, conditions, location, or privileges of employment.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 10, 2014
           s1203
                                                                               Clerk